 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   LOUIS V. DAVIES,                                     Civil No. 3:20-CV-06244-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date

16   shall be amended as follows:
              Defendant shall have up to and including June 2, 2021, to file a Response to Plaintiff’s
17
     Complaint.
18

19            DATED this ________
                           WK    day of _________________2021.
                                            0D\          
20

21

22
                                                     
                                                    ____________________________________
                                                    5,&$5'260$57,1(=
                                                    &+,()UNITED STATES',675,&7 JUDGE
23

24   Presented by:
     Page 1         ORDER - [3:20-CV-06244-RSM]
 1

 2   s/ Summer Stinson
     SUMMER STINSON
 3   Special Assistant United States Attorney
     Office of the General Counsel
 4   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 5   Seattle, WA 98104-7075
     Telephone: (206) 615-3704
 6   Fax: (206) 615-2531
     summer.stinson@ssa.gov
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Page 2     ORDER - [3:20-CV-06244-RSM]
